United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 19, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-31199
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GUY LADDIE COCKRELL,
                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 01-CR-20122-1
                         --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Guy Laddie Cockrell challenges his conviction and the

sentence he received after he pleaded guilty to possession of

crack cocaine with intent to distribute and to carrying a firearm

during and in relation to a drug-trafficking crime.       Cockrell

argues, for the first time on appeal, that the district court

erred when it did not hold a hearing on his lawyer’s motion to

withdraw.      Because Cockrell did not argue in the district court

that he was    entitled to a hearing, this issue is reviewed for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-31199
                                  -2-

plain error.     United States v. Iwegbu, 6 F.3d 272, 274-75

(5th Cir. 1993).    In light of Cockrell’s statement to the court

that he was satisfied with counsel’s representation, the district

court did not err by not conducting a hearing.

     Cockrell also argues for the first time on appeal that the

Government was required to file a motion for a downward departure

pursuant to U.S.S.G. § 5K1.1.    The Government’s failure to file

a U.S.S.G. § 5K1.1 motion was not plain error because, under

the terms of the plea agreement, the Government agreed merely

to advise the court of Cockrell’s assistance.     Wade v. United

States, 504 U.S. 191, 184 (1992); United States v. Garcia-

Bonilla, 11 F.3d 45, 46 (5th Cir. 1993).    The record reflects

that the Government told the court about Cockrell’s cooperation.

     AFFIRMED.